Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 04/28/2021.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4, 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the same subject matter recited in claim 3. Accordingly, claim 2 fails to further define claim 3 (upon which it depends). 
Claims 4, 13 recite a covering disposed on at least one of the first and second flange which is a repeat of limitations of recited in claims 3 and 12 respectively (upon which they depend).  Accordingly, claims 4, 13 do not further limit claims 3 and 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,020,214
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the application recite a pyloric occlusion device with a first flange, second flange, saddle range, deployable in a closed configuration substantially occluding flow of material through the region which is generally recited in claims 1-9 of the patent.
To be clear, a closure, wherein the closure is configured to fully occlude a flow of material through the lumen upon deployment of the device necessarily would have a closed configuration substantially occluding flow of material through the region.
It is clear that all the elements of claims 1-9 are to be found in claims 1-15 of the patent.  The difference between claims 1-9 of the application and claims 1-15 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-15 of the patent is in effect a “species” of the “generic” invention of claims 1-9 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of U.S. Patent No. U.S. Patent No. 11,020,214 in view of U.S. Patent Publication Number 2012/0184893 (Thompson et al.)
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10-18 of the application recite an occlusion device pyloric occlusion device with a first flange, second flange, saddle range, deployable in a closed configuration substantially occluding flow of material through the region which is generally recited in claims 1-20 of the patent.
Claims 1-20 of the patent fail to recite the device is self-expanding with a self-expanding tubular element.
Thompson et al., from the field of endeavor as shown in figure 1, teaches that occlusive devices are known to be self-expanding. see paragraph [0144].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the occlusive device recite in claims 10-20 such that the occlusive device was self expanding by substituting the material of the device for the material disclosed by the patent for the material disclosed by Thompson because it would only require the simple substitution of one known material for another to produce nothing but predictable results.
It is clear that all the elements of claims 10-18 are to be found in claims 12-20 of the patent in view of Thompson.  The difference between claims 10-18 of the application and claims 12-20 of the patent in view of Thompson lies in the fact that the patent claim in view of Thompson includes many more elements and is thus much more specific.  Thus the invention of claims 12-20 of the patent in view of Thompson is in effect a “species” of the “generic” invention of claims 10-18 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2005/0273060 (Levy et al.)
Regarding claim 1, Levy et al. discloses as shown in Figure 21, an occlusion device comprising: a saddle region (passageway 20, see paragraph [0089]) capable of traversing a sphincter and defining a lumen therethrough; a first flange (a first expandable chamber 30, see paragraph [0089]) extending from a first end of the saddle region and configured to anchor the device distal to the sphincter; and a second flange (second expandable chamber 40, see paragraph [0089]) extending from a second end of the saddle region and capable of anchoring the device proximal to the sphincter; wherein the saddle region is deployable in a closed configuration substantially occluding flow of material through the lumen upon deployment of the saddle region across the sphincter. See Figure 20.
Claim(s) 1, 6, 7, 10, 11, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2003/0153935 (Miahle et al.)
Regarding claim 1, Miahle et al. discloses as shown in Figure 5, an occlusion device comprising: a saddle region (intermediate portion 5, see paragraph [0075]) capable of traversing a sphincter and defining a lumen therethrough; a first flange (expansible member 3, see paragraph [0089]) extending from a first end of the saddle region and configured to anchor the device distal to the sphincter; and a second flange (expansible member 4, see paragraph [0089]) extending from a second end of the saddle region and capable of anchoring the device proximal to the sphincter; wherein the saddle region is deployable in a closed configuration substantially occluding flow of material through the lumen upon deployment of the saddle region across the sphincter. See Figure 5.
Regarding claim 6, Miahle et al. discloses wherein the occlusion device is formed from a self-expanding tubular element configured to shift from a constrained configuration when in a delivery device to an expanded configuration upon being deployed from the delivery device. See paragraph [0127].
Regarding claim 7, Miahle et al. discloses wherein the saddle region twists into a closed configuration when the occlusion device is deployed and shifts into the expanded configuration. See paragraphs [0083], [0084].
Regarding claims 10, 14-17, Miahle et al. discloses as shown in Figures 1-5, a self-expanding occlusion device comprising: a self-expanding tubular element (device 1, see paragraphs [0088], [0127]) configured to shift from a constrained configuration when in a delivery device to an expanded configuration upon being deployed from the delivery device, the tubular element defining a first flange (expansible member 3, see paragraph [0089], [0127]), a second flange (expansible member 4, see paragraph [0089]), and a saddle region (intermediate portion 5, see paragraph [0075]) therebetween; and a closure element (maximum construction 6, see paragraph [0089]) configured to substantially occlude a flow of material through the saddle region, wherein the saddle region is uncoated to promote tissue ingrowth, wherein a lumen is defined through the saddle region, and the saddle region is shiftable from a position in which the lumen is open to a position in which the lumen forms the closure element, wherein the closure element is any one of the following: a twisted portion of the saddle region; a swaged pin disposed within a lumen in the saddle region; a fastener; a plug to fill a lumen through the saddle region; or a filter, wherein: the first flange is capable of anchoring the device with respect to a duodenum wall; the second flange is capable of anchoring the device with respect to a gastric wall; and the saddle region is configured to be deployed across a pylorus.

Regarding claim 11, Miahle et al. discloses wherein the tubular element is formed from a braided shape memory material. [0127].
Regarding claim 18, Miahle discloses  wherein the first flange has a first diameter, and the second flange has a second diameter different from the first diameter, if one of the first or second flange is expanded to slightly larger diameter than the other.
Claim(s) 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2012/0184893 (Thompson et al.)
Regarding claim 19,  Thompson et al. discloses as shown in Figure 1, a method of occluding flow through a pylorus, the method comprising: deploying a first flange (flange 141, see paragraph [0148]) of a self-expanding pyloric occlusion device (see paragraph [0144]) within a duodenum to allow the first flange to expand and anchor against the duodenum wall; deploying a saddle region (central cylinder 138, see paragraph [0148]) of the self-expanding pyloric occlusion device across a pylorus with a lumen through the self-expanding pyloric occlusion device in a substantially closed configuration (see Figure 16 valve 202 substantially closes central cylinder, see paragraph [0164]) ; and deploying a second flange (142) of the self-expanding pyloric occlusion device within a stomach to allow the second flange to expand and anchor against the stomach wall. See Figure 5.
Regarding claim 20, Thompson discloses comprising delivering the pyloric occlusion device in a constrained configuration within a delivery device to the pylorus for deployment across the pylorus. See Figure 10.
Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2009/0093837 (Dillion et al.)
Regarding claim 1, Dillion et al. discloses as shown in Figures 5-7, an occlusion device comprising: a saddle region (passageway 145, see paragraph [0089]) capable of traversing a sphincter and defining a lumen therethrough; a first flange (first anchor 120, see paragraph [0089]) extending from a first end of the saddle region and configured to anchor the device distal to the sphincter; and a second flange (Second anchor 130, see paragraph [0089]) extending from a second end of the saddle region and capable of anchoring the device proximal to the sphincter; wherein the saddle region is deployable in a closed configuration substantially occluding flow of material through the lumen upon deployment of the saddle region across the sphincter. See Figure 20.
Regarding claim 8, Dillion et al. discloses  wherein a closure element (150) is positioned with the lumen of the saddle region to substantially occlude flow of material through the saddle region.


Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0273060 (Levy et al.) in view of U.S. Patent Publication Number 2005/0056292 (Cooper)
Regarding claims 2, 3 Levy fails to disclose wherein a covering is disposed on a least a portion of the first flange, second flange, or the saddle region, or combinations thereof, for preventing tissue ingrowth, a membrane, sleeve, or coating, or combinations thereof. 
Cooper, from the same field of endeavor teaches a similar system as shown in Figure 1, where the device includes a covering (flexible colored sheath, see paragraph [0143]) for the purpose of providing a visual indication of where the flange is.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Levy to include the coating disclosed by Anderson disposed on at least a portion of the first flange or second flange in order to provide a visual indication of where the flange.
Regarding claims 4, 5  Levy  discloses wherein: at least one of the first flange and the second flange has an edge extending away from the saddle region and the other of the at least one of the first flange and the second flange; the at least one of the first flange and the second flange has a rounded portion along a periphery thereof, wherein the saddle region is uncoated and is capable of promoting tissue ingrowth. See Figure 20.
Levy in view of Cooper is silent about the covering is disposed on the at least one of the first flange and the second from the edge to the rounded portion.
It would have been obvious to one of orindary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Levy in view of Cooper such that the covering is disposed on the at least one of the first flange and the second from the edge to the rounded portion because it would only require a rearrangement of parts without changing how the device operates. 
See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0273060 (Levy et al.)
	Regarding claim 9, Levy fails to disclose in the embodiment in Figure 21, a first diameter of the first flange is different from a second diameter of the second flange. 
	Levy discloses in another embodiment shown in Figures 17, 18 a similar device with similar first and second flanges (230, 240) for the purpose of isolating stomach content from the grinding and propelling action of the antrum A thereby further enhancing the mal-digestive nature of the invention, and reducing the stomach volume and has a potential for creating a bigger satiety effect.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Levy by increasing the size of first expandable chamber 30 such that a first diameter of the first flange is different from a second diameter of the second flange in order to isolate stomach content from the grinding and propelling action of the antrum A thereby further enhancing the mal-digestive nature of the invention, and reducing the stomach volume and has a potential for creating a bigger satiety effect.
Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0153935 (Miahle et al.) in view of U.S. Patent Publication Number 2017/0290653 (Folan et al.)	Regarding claim 12, Miahle fails to disclose a covering disposed on at least a portion of the first flange, the second flange, or the saddle region, or combinations thereof.
Folan et al., from the same field of endeavor teaches a similar device as shown in Figure 1 with a flange (left end of stent 10), where the device includes a covering (cover member 22, see paragraph [0059]) over at least a portion of the first flange, the second flange for the purpose of reducing tissue ingrowth on the flange.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the cover member disclosed by Folan over one of the expansible members 3, 4 in order to reduce tissue growth over those areas. 
Regarding claim 13,  Miahle  discloses at least one of the first flange and the second flange has an edge extending away from the saddle region and the other of the at least one of the first flange and the second flange; the at least one of the first flange and the second flange has a rounded portion along a periphery thereof. See Figure 5.
Since  Folan et al.,  discloses a covering is disposed on the at least one of the first flange and the second from the edge to the rounded portion; see Figure 1 it follows Miahle   in view of Folan disclose a covering is disposed on the at least one of the first flange and the second from the edge to the rounded portion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771